PER CURIAM.
We remand for correction of a clerical error in the amended judgment. It recited that aggravated assault with a firearm is a second-degree felony. It should have read, as all parties and the trial court agree, that such crime is a third-degree felony. It is not necessary for appellant to be present.
Having fully considered all matters presented on appeal, we affirm the amended judgment and sentence in all other respects.
AFFIRMED AND REMANDED.
GLICKSTEIN, WALDEN and DELL, JJ., concur.